PER CURIAM:
Eddie Gamble petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp.2010). He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motion on May 6, 2010. Accordingly, because the district court has recently decided Gamble’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.